                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                            No. 7:15-CR-104-1H
                             No. 7:19-CV-131-H


UNITED STATES OF AMERICA,              )
                                       )
                                       )
                                       )
       v.                              )
                                       )
                                                          ORDER
                                       )
LEXY LEONEL HERRERA-PAGOADA,           )
                                       )
       Defendant.                      )
                                       )

      This matter is before the court on the government’s motion to

dismiss, [DE #69], petitioner’s motion to vacate under 28 U.S.C.

§ 2255, [DE #50].      Petitioner has filed a response, [DE #80].            The

time for further filing has expired.              This matter is ripe for

adjudication.

                                  BACKGROUND

      Petitioner is a citizen of Honduras who entered the United

States in 1997 at approximately age 19.             [PSR ¶ 27 and DE #70-1

Exhibit 1 Track Two]. 1      On June 21, 1999, petitioner was arrested

for trafficking in cocaine by possession in Wilmington, NC.                 [PSR

¶ 10].      Petitioner pled guilty to this felony drug charge on April




1 Petitioner’s June 2010 Removal Hearing audio recording provides that he entered

the United States illegally in April 1997, [DE #70-1 Exhibit 1 Track Two], while
the PSR provides he entered legally with a green card on May 27, 1997. [PSR
¶ 27].
24,   2000.     [PSR    ¶ 10].      However,   he   absconded   before   his

sentencing.     [PSR ¶ 4].       Petitioner’s application for Temporary

Protected Status was denied on October 28, 2002. [DE #70-1 Exhibit

1 Track One].    Between October 2002 and 2007, petitioner committed

several misdemeanor offenses, including a number of offenses for

driving while impaired.      [PSR ¶¶ 11-16].

      At petitioner’s June 2010 Removal Hearing, he admitted he was

a native and citizen of Honduras who illegally entered the United

States.    [DE #70-1 Exhibit 1 Track One].      The immigration judge at

the hearing asked petitioner if he had funds to pay for his own

departure, and repeated the question asking “do you have monies to

pay for your trip to Honduras?”        [DE #70-1 Exhibit 1 Track One at

4:28].    Petitioner answered that he did not.        [DE #70-1 Exhibit 1

Track One at 4:16-4:32].         Petitioner was asked by the judge if he

had a fear of persecution or torture upon return to his home

country and he answered that he did not.        [DE #70-1 Exhibit 1 Track

One].     The immigration judge also told petitioner that he may be

eligible for non-LPR cancellation, in light of petitioner’s two

children with U.S. citizenship, and that if he would like to make

a request, the immigration judge would give him a continuance and

the application form and a list of attorneys.           [DE #70-1 Exhibit

1 Track Two].     Petitioner answered “No, I want to go back to my

home country.”    Id.    The immigration judge found that



                                       2
      removability   has  been   established   by  clear   and
      convincing unequivocal evidence, respondent is not a
      native or citizen of the United States, but a native and
      citizen of Honduras who entered lately; was offered non-
      LPR cancellation; he has chosen against it; he does not
      have a fear of persecution or torture; doesn’t have
      sufficient funds to pay for his own departure; does not
      otherwise qualify for any other relief.


[DE #70-1 Exhibit 1 Track Three].         The immigration judge ordered

petitioner “removed, returned to Honduras, country of nativity and

citizenship on the charges contained in the Notice to Appear.”

Id.   The immigration judge also advised petitioner of his right to

appeal and advised petitioner if he accepted the decision as final,

it would become final as of that day, June 21, 2010.          Petitioner

responded, “[t]hat’s fine.”    Id.       Petitioner was deported on July

19, 2010.   [PSR ¶ 4].

      Petitioner reentered the United States at some time after

July 19, 2010, and was arrested on March 9, 2012 for his 1999 drug

charge and sentenced on September 11, 2012 to 35-42 months custody.

He was released from custody on December 25, 2014, and was deported

on February 23, 2015.    [PSR ¶ 10].

      On June 23, 2015, petitioner illegally reentered the United

States and was encountered two days later by border patrol agents

and taken into custody.    [PSR ¶ 20].       Petitioner was deported on

July 2, 2015.   [PSR ¶¶ 4, 20].

      Petitioner reentered the United States again some time after

July 2, 2015, and was arrested on November 15, 2015 as a previously

                                     3
deported felon and illegal alien.           [PSR ¶ 3].       On January 11, 2016,

petitioner pled guilty in the instant matter without a written

memorandum of plea agreement to illegal reentry by a felon, in

violation of 8 U.S.C. § 1326(a)&(b)(1) (Count One).                   On April 12,

2016,    this    court   sentenced     petitioner       to    a    total    term    of

imprisonment of 11 months and 3 years of supervised release.                       [DE

#26].    Petitioner did not appeal.

      On December 14, 2018, a motion for revocation of supervised

release was filed.       [DE #28].   The basis for the revocation motion

was petitioner’s arrest on November 15, 2018, in the Southern

District of California for attempted illegal reentry, in violation

of 8 U.S.C. § 1326.        [DE #28].        Petitioner was charged with two

counts    in    the   Southern    District       of   California:         misdemeanor

improper entry in violation of 8 U.S.C. § 1325 (Count One), and

felony reentry of a removed alien, in violation of 8 U.S.C.

§ 1326(a) and (b) (Count Two).         [United States v. Herrera-Pagoada,

No.   3:19-CR-522-MDD     (S.D.    Cal)     DE   #1].    On       March    19,   2019,

petitioner pled guilty to Count One and the government dismissed

Count Two, the felony count.         Petitioner was sentenced on the same

day to time served.       [United States v. Herrera-Pagoada, No. 3:19-

CR-522-MDD (S.D. Cal) DE #15].

      On March 22, 2019, petitioner’s sentencing counsel in the

instant matter, James Todd, an Assistant Federal Public Defender

in the Eastern District of North Carolina, received an email from

                                        4
Assistant Federal Public Defender Marcus Bourassa, who represented

petitioner in the Southern District of California.        [DE #50-1 at

1]. Mr. Bourassa informed Mr. Todd that by obtaining the recording

of petitioner’s July 2010 removal hearing, Mr. Bourassa was able

to discover that the immigration judge had failed to “adequately

inform [petitioner] of the option to seek a voluntary departure,

in lieu of an order of deportation, which legally invalidates the

order of deportation.”     Id.   Mr. Bourassa informed Mr. Todd that

he was able to persuade the government to dismiss the § 1326 count,

due to the failure of the immigration judge to adequately inform

petitioner regarding voluntary departure, invalidating the July

2010 removal order.      Id. at 1-2.   Mr. Bourassa also informed Mr.

Todd there was caselaw precluding reliance on a subsequent re-

instatement of an initial invalid deportation order as a basis for

an   illegal   reentry   conviction.    Id.;   See   United   States   v.

Charleswell, 456 F.3d 347, 352 (3d Cir. 2006) (“And, where either

proceeding – the reinstatement or the original – is so procedurally

flawed that it ‘effectively eliminated the right of the alien to

obtain judicial review,’ we may invalidate the criminal charges

stemming therefrom.” (citing United States v. Mendoza-Lopez, 481

U.S. 828, 839 (1987) (footnote omitted)) and United States v.

Arias-Ordonez, 597 F.3d 972, 982 (9th Cir. 2010) (“As we have seen,

the original removal was statutorily and constitutionally flawed,

so the reinstatements stand on no stronger legal basis.          As the

                                   5
district court recognized, the government has built a house of

cards that falls once the first is removed.”).   On April 16, 2019,

petitioner was removed to the Eastern District of North Carolina

in connection with his motion for revocation of supervised release.

[DE #28 and DE #31].

      On July 18, 2019, petitioner, proceeding pro se, filed the

instant motion to vacate under 28 U.S.C. § 2255, [DE #50], arguing

ineffective assistance of counsel and including an affidavit from

his sentencing counsel, providing in pertinent part:

      Had I properly obtained the recording of the July 19,
      2010 hearing, and researched the issue of whether a re-
      instatement could provide the basis of a 1326
      conviction, I should have and would have filed a motion
      to dismiss the indictment, given the material and
      prejudicial omission of adequately informing Mr.
      Herrera-Pagoada of the voluntary departure option, 8
      U.S.C. § 1326(d).

[DE #50-1 at 2].       In his motion to vacate, petitioner argues

“[t]here had been an issue regarding his guilty plea and it

affecting [sic] his legal status in which he was not made aware

of,” and “the Defendant was legally innocent of the underlying

charge and his attorney should have known that.”     [DE #50 at 4,

9].   The government filed a motion to dismiss, [DE #69], to which

petitioner has responded, [DE #80].




                                  6
                           COURT’S DISCUSSION

            A. Actual Innocence

     Petitioner was sentenced in this matter in April 2016 and did

not appeal his conviction or sentence.        He did not file the instant

motion to vacate until July 2019.       Petitioner’s motion therefore

was not filed within the one-year statute of limitations provided

in 28 U.S.C. § 2255(f)(1).     However, a showing of actual innocence

would lift the procedural bar caused by failure to timely file his

motion.    United States v. Montano, 398 F.3d 1276, 1284 (11th Cir.

2005) (citing Bousley v. United States, 523 U.S. 614, 622 (1998)).

     To establish actual innocence, petitioner must demonstrate

“that it is more likely than not that no reasonable juror would

have convicted him.”      Schlup v. Delo, 513 U.S. 298, 327 (1995).

“‘[A]ctual innocence’ means factual innocence, not mere legal

sufficiency.” Bousley, 523 U.S. at 623 (quoting Sawyer v. Whitley,

505 U.S. 333, 339 (1992)).

     A    § 1326(a)   conviction   requires    four   elements,   that   the

defendant: (1) was an alien; (2) was previously denied admission,

excluded, deported, or removed; (3) was found in the United States

after voluntarily re-entering; and (4) had not received the consent

of the proper government authority to reapply for admission to the

United States.        8 U.S.C. § 1326(a).       As detailed herein, to

collaterally attack a deportation order pursuant to 8 U.S.C.

§ 1326(d), three elements must be satisfied, and petitioner has
                                    7
failed to present evidence to satisfy any of the three. Therefore,

petitioner has not met his burden of showing actual innocence of

his     conviction    for    illegal     reentry       pursuant    to    8    U.S.C.

§ 1326(a)&(b)(1), and his claim must be dismissed as untimely.

               B. Standard of Review

       To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).        First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.             Id. at 687-88.        In making this

determination,       there   is   a   strong    presumption       that    counsel’s

conduct was “within the wide range of reasonable professional

assistance.”      Id. at 689 (citing Michel v. Louisiana, 350 U.S. 91,

101 (1955)).      The Strickland court reasoned that, “[i]t is all too

tempting for a defendant to second-guess counsel’s assistance

after conviction or adverse sentence, and it is all too easy for

a     court,    examining    counsel’s       defense    after     it    has   proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.”            Id. (citing Engle v. Isaac, 456 U.S.

107, 133-34 (1982)).         Second, petitioner “must show that there is

a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. at 694. Further, when challenging
                                         8
a guilty plea, petitioner “must show that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”             Hill

v. Lockhart, 474 U.S. 52, 59 (1985) (footnote omitted).

             C. Analysis

        Petitioner   argues    his   counsel   at    sentencing     rendered

ineffective assistance by failing to advise petitioner of his

actual    innocence,   which   resulted   in   an   involuntarily    entered

guilty plea.     In other words, petitioner contends he is actually

innocent based upon the lack of evidence to support the second

element of his original 8 U.S.C. § 1326 conviction because he

contends his 2010 removal order was invalid as the immigration

judge at his original removal hearing on June 21, 2010, failed to

advise him of his eligibility for voluntary departure.

     To collaterally attack a deportation order, an alien must

show:

     (1) the alien exhausted any administrative remedies that
     may have been available to seek relief against the order;

     (2) the deportation proceedings at which the order was
     issued improperly deprived the alien of the opportunity
     for judicial review; and

     (3) the entry of the order was fundamentally unfair.


8 U.S.C. § 1326(d)(1)-(3).       To successfully collaterally attack a

deportation order, petitioner must satisfy all three requirements.

United States v. El Shami, 434 F.3d 659, 663 (4th Cir. 2005)

                                      9
(citing United States v. Wilson, 316 F.3d 506, 509 (4th Cir. 2003),

abrogated on other grounds by Lopez v. Gonzales, 549 U.S. 47

(2006)).

       As to the first element, petitioner has not presented any

evidence that he exhausted his administrative remedies.                  Neither

petitioner in his original motion to vacate, nor counsel for

petitioner in the response to government’s motion to dismiss,

argues that petitioner exhausted his administrative remedies or

offers any explanation for a failure to exhaust.                 As noted supra

in the audio recording of his 2010 removal hearing, the immigration

judge advised petitioner of his right to appeal, and petitioner

waived this right.           Petitioner was provided a contemporaneous

Spanish translation by translator at the removal hearing and

answered the questions asked by the immigration judge. Petitioner,

“neither       administratively     appealed       the     immigration   judge’s

decision nor provided any explanation for why he could not do so.”

United States v. Cortez, 930 F.3d 350, 356 (4th Cir. 2019).

       Petitioner has also not presented any evidence that he was

deprived of the opportunity for judicial review.                 Again, neither

petitioner in his original motion to vacate, nor counsel in the

response to government’s motion to dismiss have presented evidence

on    this   prong.    See     United   States   v.      Hernandez-Aguilar,   359

F.Supp.3d 331, 339 (E.D.N.C. 2019) (finding defendant argues only

the    third    element   of    § 1326(d)    and      holding   “[a]ccordingly,

                                        10
Defendant's motion should be denied on his failure to meet his

burden under §§ 1326(d)(1) and (2).”) (citation omitted).            The

court finds petitioner has failed to present any evidence on the

first two prongs of the § 1326(d) analysis for a collateral attack.

     Finding petitioner has failed to carry his burden to satisfy

the first two prongs, the court need not reach the third prong.

However, even if the court were to consider fundamental unfairness,

petitioner has not met his burden to establish a due process

violation for the immigration judge’s failure to advise petitioner

of discretionary relief, specifically, pre-conclusion voluntary

departure.

     Petitioner’s    argument    is    that   his   2010   hearing   was

“fundamentally unfair” as he was not “adequately informed of the

option to seek a voluntary departure, in lieu of an order for

deportation, which legally invalidates the order of deportation.”

[DE #50-1 at 1]. 2     “To demonstrate fundamental unfairness, ‘a

defendant must show that (1) his due process rights were violated

by defects in his underlying deportation proceeding, and (2) he

suffered prejudice as a result of the defects.’” El Shami, 434

F.3d at 664 (quoting Wilson, 316 F.3d at 510)).        “‘[D]ue process

requires an alien who faces [removal] be provided (1) notice of

the charges against him, (2) a hearing before an executive or



2 The court notes petitioner was not advised of pre-conclusion voluntary
departure as provided at 8 C.F.R. § 1240.26(b).

                                  11
administrative tribunal, and (3) a fair opportunity to be heard.’”

Id. at 665 (quoting United States v. Torres, 383 F.3d 92, 104 (3d

Cir. 2004) (internal citations omitted)).

     The immigration judge was required by the Code of Federal

Regulations to “inform the alien of his or her apparent eligibility

to apply for any of the benefits enumerated in this chapter and

shall afford the alien an opportunity to make application during

the hearing, in accordance with the provisions of § 1240.8(d).” 8

C.F.R. § 1240.11(a)(2).        The parties dispute whether petitioner

was advised by the immigration judge of voluntary departure.           The

government contends petitioner was advised because the immigration

judge inquired as to whether petitioner had the means to depart

the country.   However, the government fails to distinguish between

pre-conclusion   and   post-conclusion      voluntary   departure.     The

ability to pay for travel is a requirement of post-conclusion

voluntary departure pursuant to 8 C.F.R. § 1240.26(c), not pre-

conclusion voluntary departure pursuant to 8 C.F.R. § 1240.26(b).

The government has not argued that the immigration judge advised

petitioner of pre-conclusion voluntary departure requirements, and

the removal hearing recording shows the immigration judge did not

advise petitioner of the requirements for pre-conclusion voluntary

departure.     However,   as    explained   below,   even   assuming   the

immigration judge failed to so advise, petitioner has not shown

the procedural error rises to the level of a due process violation.

                                    12
      The Second and Ninth Circuits have specifically found a due

process violation where an immigration judge fails to advise an

alien of the right to seek discretionary relief, generally, when

the   individual   is    “apparently    eligible.”     United   States   v.

Copeland, 376 F.3d 61, 71 (2d Cir. 2004) and United States v.

Lopez-Valesquez, 629 F.3d 894, 897 n.2 (9th Cir. 2010).

      The court in Copeland held:

      We believe that a failure to advise a potential deportee
      of a right to seek Section 212(c) relief can, if
      prejudicial, be fundamentally unfair within the meaning
      of Section 1326(d)(3). To be sure, relief under Section
      212(c)   is  not   constitutionally   mandated   and  is
      discretionary. It does not follow, however, that where
      an alien is erroneously denied information regarding the
      right to seek such relief, and the erroneous denial of
      that information results in a deportation that likely
      would have been avoided if the alien was properly
      informed, such error is not fundamentally unfair within
      the meaning of Section 1326(d)(3).

376 F.3d at 71.

      In contrast, the Third, Fifth, Seventh, and Tenth Circuits

have held that an alien has no constitutional right to be informed

of eligibility for, or to be considered for, discretionary relief.

See United States v. Santiago-Ochoa, 447 F.3d 1015, 1020 (7th Cir.

2006) (agreeing with the majority of circuits that there is no

“constitutional right to be informed of eligibility for – or to be

considered   for   –    discretionary    relief.”)   (collecting   cases);

Bonhometre v. Gonzales, 414 F.3d 442, 448 n.9 (3d Cir. 2005)

(holding “there is no constitutional right to be informed of


                                    13
possible   eligibility   for   discretionary   relief.”)    (collecting

cases); United States v. Aguirre-Tello, 353 F.3d 1199, 1205 (10th

Cir. 2004) (en banc) (concluding “there is no constitutional right

to be informed of the existence of discretionary relief for which

a potential deportee might be eligible.”) (collecting cases);

United States v. Lopez-Ortiz, 313 F.3d 225, 231 (5th Cir. 2002)

(“Because eligibility for § 212(c) relief is not a liberty or

property interest warranting due process protection, we hold that

the Immigration Judge’s error in failing to explain [alien’s]

eligibility   does   not   rise    to   the    level   of   fundamental

unfairness.”).

     The Fourth Circuit has not specifically addressed whether

aliens have a due process right to be advised of the possibility

of voluntary departure.    However, the Fourth Circuit, along with

the Sixth, Eighth, and Eleventh Circuits, has held that an alien

has no constitutional right to discretionary relief or right to

eligibility for discretionary relief.    Smith v. Ashcroft, 295 F.3d

425, 429 (4th Cir. 2002) (“the discretionary right to suspension

of deportation does not give rise to a liberty or property interest

protected by the Due Process Clause”) (citing Appiah v. INS, 202

F.3d 704, 709 (4th Cir. 2000)); Oguejiofor v. Att'y Gen. of the

United States, 277 F.3d 1305, 1309 (11th Cir. 2002) (“Under our

precedent, an alien has no constitutionally-protected right to

discretionary relief or to be eligible for discretionary relief.”)

                                  14
(citations omitted); Escudero–Corona v. INS, 244 F.3d 608, 615

(8th Cir. 2001) (“Furthermore, ‘“[e]ligibility for suspension is

not   a    right   protected   by   the    Constitution.       Suspension   of

deportation is rather an act of grace that rests in the unfettered

discretion of the Attorney General.”’”)(quoting Ashki v. INS, 233

F.3d 913, 921 (6th Cir. 2000)); Ashki, 233 F.3d at 921 (holding

“‘[b]ecause suspension of deportation is discretionary, it does

not create a protectable liberty or property interest.’”) (quoting

Appiah, 202 F.3d at 709).

          “In order for a statute to create a vested liberty or

property     interest    giving     rise    to    procedural      due   process

protection, it must confer more than a mere expectation (even one

supported by consistent government practice) of a benefit.” Smith,

295   F.3d    at   429   (citing    Mallette     v.   Arlington    Cty.   Emps.

Supplemental Ret. Sys. II, 91 F.3d 630, 635 (4th Cir. 1996).

Further, “[t]here must be entitlement to the benefit as directed

by statute, and the statute must ‘act to limit meaningfully the

discretion of the decision-makers.’”             Id. (quoting Mallette, 91

F.3d at 635).        “Indeed ‘a constitutionally protected interest

cannot arise from relief that the executive exercises unfettered

discretion to award.’”      Appiah v. INS, 202 F.3d 704, 709 (4th Cir.

2000) (quoting Tefel v. Reno, 180 F.3d 1286, 1300 (11th Cir.

1999)).



                                      15
      Following       Smith,        this        court    held       that            there    is     no

constitutional        right    to     be    advised       of    discretionary                relief,

specifically denying defendant’s challenge to a removal order in

which     he   was   not    advised        of    relief       under       the       International

Convention      Against        Torture,          8     C.F.R.       §§ 208.18(a)(1)                and

1208.18(a)(1).        United States v. Torres-Medina, No. 5:17-CR-281-

1H, 2018 WL 627114, at *3 (E.D.N.C. Jan. 30, 2018) (“Based on the

Fourth     Circuit's       holding     that          suspension          of    deportation         is

discretionary relief in which a defendant has no protected right,

this court cannot find that defendant has a protected right in

being     advised    of    discretionary             relief    in     which          there    is    no

protected right.”).

      In accordance with Fourth Circuit precedent and this court’s

own precedent, the court finds no due process violation in the

immigration        judge’s     failure          to    advise     petitioner             regarding

voluntary departure.           In so ruling, this court notes it is aware

that at least three district court cases within the Fourth Circuit

have followed the Second and Ninth Circuits and held that a failure

of   an    immigration        judge    to       advise    of        an    alien’s           possible

eligibility for voluntary departure, is a due process violation

because an immigration judge is affirmatively obligated by 8 C.F.R.

§ 1240.11(a)(2) to so advise an alien in a removal hearing. United

States v. Fernandez Sanchez, No. 3:18-CR-00022, 2019 WL 7041513,

at   *7    (W.D.     Va.   Dec.     20,     2019)       (“Federal             law    may     empower

                                                16
immigration officials with discretion in granting the right to

voluntarily depart, but it also affirmatively mandates that the

official at least make the alien aware of this right.”); United

States v. Ordonez, 328 F.Supp.3d 479, 495 (D. Md. 2018) (“It was

a ‘fundamentally unfair procedural error’ to misinform Ordonez

that he was not eligible for relief, and it constituted a violation

of [his] due process rights.”) (citations omitted); and United

States v. Itehua, No. 3:17-CR-119, 2018 WL 1470250, at *3 (E.D.

Va. Mar. 26, 2018) (“First, a right to seek relief differs from a

right to relief itself.” and “The CFR required the [immigration

judge] to inform Itehua of relief for which he might be eligible.”)

(citing Copeland, 376 F.3d at 72; and 8 C.F.R. § 1240.11(a)(2)).

But see United States v. Sanchez-Lopez, ___ F.Supp.3d ___, No.

2:19-CR-64, 2019 WL 5686914, at *3 (E.D. Va. Nov. 1, 2019) (finding

defendant has not shown prejudice and that he has not provided

authority requiring an immigration officer to advise an alien of

potential discretionary relief as was done in Itehua).       This court

finds the reasoning of those cases unpersuasive in light of current

Fourth Circuit precedent.

     Therefore,   petitioner   has   not     carried   his   burden   to

demonstrate a due process violation.       As there was no due process

violation the court need not reach the second prong of fundamental

unfairness under § 1326(d)(3), whether petitioner suffered actual



                                17
prejudice.     El Shami, 434 F.3d at 665 (citing Wilson, 316 F.3d at

509).

     Finding petitioner cannot meet his burden to collaterally

attack the removal order, petitioner fails to show he is actually

innocent of the 8 U.S.C. § 1326(a) conviction.           Additionally, the

court finds petitioner has not established the final Strickland

prong   to   uphold   an   ineffective    assistance    of   counsel    claim.

Petitioner has failed to show “the result of the proceeding would

have been different.”        Strickland, 466 U.S. at 694.           Therefore,

petitioner’s claim of actual innocence fails and his § 2255 motion

must be dismissed.

                                CONCLUSION

     For     the   foregoing   reasons,    the     government’s     motion   to

dismiss, [DE #69], is GRANTED.          Accordingly, petitioner’s motion

to vacate, [DE #50], is DISMISSED.        The clerk is directed to close

this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                28

U.S.C. § 2253(c)(2).         A petitioner satisfies this standard by

demonstrating      that    reasonable    jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

                                    18
676, 683-84 (4th Cir. 2001) (citing Slack, 529 U.S. at 484).             A

reasonable   jurist   would    not   find   this   court's   dismissal   of

Petitioner's § 2255 Motion debatable.       Therefore, a Certificate of

Appealability is DENIED.

     This 13th day of January 2020.


                              __________________________________
                              Malcolm J. Howard
                              Senior United States District Judge
At Greenville, NC
#35




                                     19
